Order entered July 16, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01384-CV

                         IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                            ORDER
       We GRANT the July 13, 2015 motion of Glenda Finkley, Official Court Reporter for the

256th Judicial District Court, for an extension of time to file the reporter’s records. We ORDER

Ms. Finkley to file, by AUGUST 14, 2015, the reporter’s records with exhibits from the hearings

held on the following dates:

       1.      February 20, 2014;

       2.      February 28, 2014;

       3.      March 20, 2014;

       4.      October 7, 2014;

       5.      October 22, 2014; and

       6.      January 9, 2015.

If any of the above-listed hearings were not recorded, Ms. Finkley shall file written verification

that such hearings were not recorded.
       We further ORDER Ms. Finkley to file, by AUGUST 14, 2015, either the reporter’s

records with exhibits from the hearings held on the following dates:

       1.      November 15, 2013;

       2.      December 19, 2013;

       3.      September 9, 2014;

       4.      October 2, 2014;

       5.      October 3, 2014; and

       6.      November 17, 2014

or written verification that any of the hearings were not recorded or that appellee has not paid or

made arrangements to pay for these records.

       Appellant’s brief will be due THIRTY DAYS after the reporter’s record is complete or

written verification that any of the above listed hearings were not recorded or that appellee has

not paid for the records appellee requested.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Finkley, and counsel for all parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE